Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Sandra Franklin, Appellant                             Appeal from the County Court at Law of
                                                       Houston County, Texas (Tr. Ct. No.
No. 06-13-00126-CV         v.                          13CCL-084).        Memorandum Opinion
                                                       delivered by Justice Moseley, Chief Justice
Shontinier Benton-Elam, Appellee                       Morriss and Justice Carter participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Sandra Franklin, pay all costs of this appeal.




                                                       RENDERED APRIL 30, 2014
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk